                      Case 20-50548-CSS             Doc 34      Filed 08/10/21       Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     )   Bankruptcy Case No.: 20−10553−CSS
Art Van Furniture, LLC                                     )   Bankruptcy Chapter: 7
     Debtor                                                )
__________________________________________                 )
Todd Stewart                                               )
                                                           )
       Plaintiff                                           )   Adv. Proc. No.: 20−50548−CSS
       vs.                                                 )
Art Van Furniture                                          )
       Defendant                                           )

              AMENDED ORDER ASSIGNING ADVERSARY PROCEEDING TO MEDIATION
                               AND APPOINTING MEDIATOR

       Pursuant to this Court's Local Rule 9019−5, Todd Stewart , Plaintiff(s) and the above named Defendant(s)
(collectively, the "Parties"), are directed to mediation to attempt to resolve disputes by and between the Parties
relative to the above−captioned adversary proceeding. Upon the foregoing, it is hereby
       ORDERED that this matter is scheduled for trial on a date to be determined ; and it is further
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court, or as indicated in the Stipulation to
Appoint a Mediator; and it is further
       ORDERED that:
          (a) If the parties have stipulated to entry of this order, Kevin Gross , who has been selected by the parties is
appointed the mediator in this adversary proceeding; or,
          (b) If the parties have not stipulated to entry of this order, the court appoints , who is a mediator from the
Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the mediator in this
adversary proceeding; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware; and it is further
       ORDERED that all deadlines as defined in the Scheduling Order entered 6/10/21 shall apply.



Date: 8/10/21
                                                                                     Christopher S. Sontchi
                                                                                       Bankruptcy Judge
(VAN−447)
